Citation Nr: 1045520	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from March 1946 to January 
1948.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the claim.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans law Judge in August 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's tinnitus claim.  Accordingly, this claim 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current bilateral 
hearing loss disability was incurred in or otherwise the result 
of his active service.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in December 2008, which is clearly 
prior to the May 2009 rating decision that is the subject of this 
appeal.  In pertinent part, this letter informed the Veteran of 
what was necessary to substantiate his current appellate claims, 
what information and evidence he must submit, what information 
and evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, this letter included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)
All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the August 2010 Board hearing.  Nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, he 
was accorded a VA medical examination regarding this case in May 
2009 which included an opinion that addressed the etiology of his 
hearing loss disability.  As this opinion was based upon both a 
medical evaluation of the Veteran, and an accurate understanding 
of his medical history based upon review of his VA claims folder, 
the Board finds they are supported by an adequate foundation.  No 
competent medical evidence is of record which specifically 
refutes the findings of the May 2009 VA examination, and no 
prejudice has been demonstrated therein.  Accordingly, the Board 
finds that this examination is adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection is also warranted on a presumptive basis for 
certain diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year, and includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160.  In short, it takes specific medical testing in 
order to prove the existence of both a hearing loss disability 
and evidence of hearing loss for VA purposes, and is not subject 
to lay observation.



Analysis

In the instant case, the Board finds that the preponderance of 
the competent medical and other evidence of record is against a 
finding that the Veteran's current bilateral hearing loss 
disability was incurred in or otherwise the result of his active 
service.

Initially, the Board notes that there is no indication of hearing 
loss or tinnitus in the Veteran's service treatment records.  
Further, he had no disease or defects of his ears on his January 
1948 discharge examination, and his hearing was found to be 15/15 
for both ears on whispered and spoken voice testing.

The Board also notes that the first competent medical evidence of 
the either hearing loss pursuant to Hensley, supra, nor a hearing 
loss disability pursuant to 38 C.F.R. § 3.385 until at least 
2008, approximately 60 years after his separation from service.  
As such, he is clearly not entitled to service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, 
the Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that Veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) ( prolonged period without medical 
complaint may be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability).

The Veteran essentially contends that his hearing loss is due to 
in-service noise exposure, and described the circumstances 
thereof.  He has also contended that one exposure to artillery 
could cause significant and permanent damage to hearing if not 
properly protected.  Further, he maintains that post-service his 
career was in sales in a non-manufacturing environment.  As such, 
he contends he did not have any significant post-service noise 
exposure.

Although the Board does not doubt the sincerity of the Veteran's 
contentions, it has been determined that the etiology of hearing 
loss is not the type of disability subject to lay observation.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (for 
example, a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer).  Therefore, 
competent medical evidence is required to determine whether the 
current disability is related to service.  In other words, such a 
relationship is of the type that competent medical evidence is 
required, and nothing in the record indicates the Veteran has the 
requisite knowledge, skill, experience, training, or education to 
render a medical opinion.  See 38 C.F.R. § 3.159(a)(1); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The only competent medical opinion of record to address the 
etiology of the Veteran's current bilateral hearing loss 
disability is that of the May 2009 VA audio examination, which 
concluded that it was less likely as not (less than 50/50 
probability) that it was caused by or a result of military 
service.  In making this determination, the examiner noted that 
the service treatment records indicated that the Veteran had 
normal bilateral hearing sensitivity on whispered voice testing.  

Although the examiner acknowledged that whispered voice tests 
were known to be insensitive to high frequency, noise-induced 
hearing loss, they had a high degree of sensitivity for detecting 
hearing impairment; which was reported to be between 80 and 100 
percent, with specificities of 82 to 89 percent for detecting a 
40 dB hearing loss at 1,000 and 4,000 Hertz in the better ear.  
Therefore, the examiner stated that the Veteran's exit hearing 
test indicated the Veteran more likely than not had normal 
bilateral hearing sensitivity and no hearing disability at the 
time of his military separation.  Further, the examiner stated 
that there was no evidence to establish chronicity or continuity 
of care.  The examiner noted that research studies had shown that 
hazardous noise exposure had an immediate effect on hearing, and 
that it was usually temporary at first; it did not have a delayed 
onset nor was it progressive or cumulative.  The examiner also 
stated that the Veteran's current hearing loss was consistent 
with a number of possible etiologies, including presbycusis at 
the age of 81 years of age and noise exposure.  

Regarding the purported in-service noise exposure from firing of 
large naval guns and anti-aircraft guns, the examiner noted that 
this type of exposure was very intense but was brief, allowing 
the ears to rest and recover.  The Veteran also had a history of 
42 years of occupational noise exposure in civilian life as a 
driver of a sales truck or automobile, as the Veteran had 
reported working as a truck driver from 1948 to 1964.  He also 
reported that his sales job from 1964 to 1990 involved daily 
traveling in a car.  He also reported recreational noise exposure 
from hunting and use of power tools.  

The examiner stated that traffic noise and wind noise from 
driving 55 mph or greater were known to be hazardous to the ear.  
The examiner acknowledged that this type of noise was less 
intense than military noise exposure, but it was significantly 
more continuous and for many more years.  Based on the foregoing, 
the examiner opined that the Veteran's bilateral hearing loss was 
less likely than not caused by or a result of his military noise 
exposure or any event, injury or disease of his military service.  
The examiner stated that the hearing loss was more likely than 
not caused by the Veteran's presbycusis and history of 
occupational noise exposure in civilian life.

The Board notes that the Veteran criticized the findings of the 
May 2009 VA examiner, particularly the examiner's reference to 
the in-service whispered voice testing and account of 
occupational noise exposure.  However, the examiner acknowledged 
the deficiencies of such testing, and detailed to what extent 
these tests were being relied upon in reference to medical 
information.  Further, the examiner acknowledged that the post-
service noise exposure was not intense, but the examiner's 
opinion does appear to be based accurately on the description of 
work experience based on the Veteran's own reports.  

Moreover, the examiner supported his opinion on this case with a 
detailed rationale consistent with other medical information and 
the confirmed events of the Veteran's medical history as detailed 
in the claims folder.  As detailed above, the Board has already 
determined that this examination is based upon an adequate 
foundation, is adequate for resolution of this case, and is not 
contradicted by any competent medical evidence.

For these reasons, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of service connection 
for bilateral hearing loss.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with respect 
to this claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss.


REMAND

The Board notes that the May 2009 VA audiologic examination 
indicated the Veteran did not have tinnitus, and the claim was 
denied on the basis of no current disability.  However, cases 
decided by the Court require that the Board find that tinnitus is 
the type of disability that is subject to lay observation.  
Jandreau, supra.  

As such, there is no competent medical evidence which addresses 
the etiology of this current disability, to include whether it is 
causally related to in-service noise exposure as contended by the 
Veteran.  Accordingly, the Board finds that additional medical 
development is necessary for a full and fair resolution of this 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his tinnitus 
since May 2009.  After securing any 
necessary release, the AMC/RO should obtain 
those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to determine the 
etiology of the Veteran's tinnitus.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current tinnitus was incurred in or 
otherwise the result of his active service 
to include noise-exposure therein.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
March 2010 SOC, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


